Citation Nr: 0210063	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-18 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active duty service from May 1968 to January 
1970, including service in Vietnam from October 1968 through 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board, and the 
appeal as to this issue was denied by the Board in a February 
28, 2001, decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated November 27, 2001, the 
Court granted a Joint Motion for Partial Remand and to Stay 
Further Proceedings and vacated the Board's February 28, 
2001, decision as it pertained to the PTSD issue.  The Order 
also remanded the case to the Board for further action.


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy during 
his period of active duty service.

2.  Some of the veteran's combat stressors have been 
verified.

3.  The veteran has PTSD which was caused by his verified 
combat stressors.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  To the 
extent that there may be any perceived deficiencies under 
VCAA, there is no resulting prejudice to the veteran in light 
of the Board's ultimate decision in this matter. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran filed his PTSD claim in September 1997.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2001).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The veteran has identified a number of stressors which he 
believes caused his PTSD.  The ones pertinent for the 
adjudication of this claim are:  (1) Being subjected to 
mortar attacks at Long Binh in April and May 1969; and (2) 
Firing howitzers every night while he was stationed at Long 
Binh.

The veteran's service personnel records show that he served 
as a cannoneer and a battery clerk while in Vietnam with the 
A Battery, 2nd Battalion, 35th Artillery.  They also show 
that he served in Vietnam from November 1968 through December 
1969, and that he participated in an unnamed campaign and the 
Vietnam Counter Offensive Phase V.  His DD-214 reflects that 
he was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
However, none of these records suggest that he participated 
in combat.

To verify the veteran's claimed stressors, the RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).

In a December 1998 letter, an official with USASCRUR reported 
that he had reviewed extracts of an Operation Report and 
Lessons Learned submitted by the 56th Artillery Group, the 
higher headquarters of the 2nd Battalion, 35th Artillery, for 
the period ending April 30, 1969.  He reported that these 
records documented an attack against Long Binh, the location 
provided by the veteran, during the reporting period.

The USASCRUR official also reported that he had reviewed 
extracts of an Operation Report and Lessons Learned submitted 
by the 2nd Battalion, 35th Artillery, for the period from May 
1969 to January 1970.  He reported that these records 
documented combat incidents and casualties during the 
reporting period.

Indeed, a review of the Operation Report and Lessons Learned 
submitted by the 56th Artillery Group, for the period ending 
July 31, 1969, shows that Battery A, the veteran's unit 
within the 2nd Battalion, 35th Artillery, maintained a base 
camp within the Long Binh Post area.  These records also show 
that the 2nd Battalion, 35th Artillery, came under attack in 
May 1969 and that this attack caused casualties.

A review of the Operation Report and Lessons Learned 
submitted by the 2nd Battalion, 35th Artillery, for the 
period from May 1969 to January 1970, shows that the 2nd 
Battalion, 35th Artillery, saw combat and took casualties.

As reported earlier, the veteran has reported that he was 
subjected to mortar attacks at Long Binh in May 1969, and 
that he fired howitzers every night while he was stationed 
there.  USASCRUR has reported that the veteran's unit 
maintained a base camp at Long Binh and that the his unit saw 
combat and took casualties.  The records which USASCRUR 
reviewed in reaching these conclusions specifically show that 
Long Binh was attacked in May 1969, and that the veteran's 
unit saw combat and took casualties from May 1969 to January 
1970.  The Board acknowledges that USASCRUR has not 
specifically verified that the veteran was present during the 
May 1969 attack.  USASCRUR also has not specifically reported 
that he participated in combat from May 1969 to January 1970.  
However, the Board emphasizes that, pursuant a recent Court 
decision, the USASCRUR response constitutes evidence 
corroborating the veteran's reported stressors as the fact 
that he was stationed with a unit which came under attack 
implies his personal exposure to the attacks.  Specifically, 
in Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Based on the foregoing, the Board 
concludes that the veteran participated in combat with the 
enemy during his period of active military service.

The Board observes that the record includes numerous 
diagnoses of PTSD.  In January 2001, a letter was received 
addressed to the Board from a VA physician who had been 
treating the veteran for PTSD since May 1998.  She described 
the veteran's history including his multiple diagnoses of 
PTSD and the stressful events in Vietnam which she believed 
caused his PTSD.  She reported that these stressors including 
being subjected to mortar attacks.  The physician added that 
the veteran had PTSD from his military experiences in 
Vietnam.

The Board concludes that the legal tests required to show 
service connection for PTSD are supported by the evidence of 
record.  The record includes evidence that the veteran 
participated in combat, verified combat stressors, clear 
diagnoses of PTSD, and medical evidence linking the PTSD to 
the verified combat stressors.  Based on the foregoing, the 
Board now finds that service connection is warranted for the 
veteran's PTSD.


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

